IN THE SUPREME COURT OF THE STATE OF DELAWARE

 CHARLES B. SANDERS,                    §
                                        §   No. 260, 2016
       Defendant Below-                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §
                                        §   Cr. ID 9312012607
       Plaintiff Below-                 §
       Appellee.                        §

                          Submitted: June 22, 2016
                          Decided:   August 1, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                    ORDER

      This 1st day of August 2016, upon consideration of appellant Charles

Sanders’ opening brief, the State’s motion to affirm, and the record below, the

Court concludes that the judgment below should be affirmed on the basis of the

Superior Court’s well-reasoned decision dated May 20, 2016. The Superior Court

did not err in dismissing Sanders’ amended eighth motion for postconviction relief

because the motion was procedurally barred and failed to satisfy the pleading

requirements of Superior Court Criminal Rule 61(d)(2).

      Moreover, we note that this Court previously enjoined Sanders from filing

any future appeals or petitions relating to his 1994 convictions unless he first made

the required certifications under 10 Del. C. § 8803(e) and was granted leave of the
Court to proceed in forma pauperis.1 In this case, Sanders’ motion to proceed in

forma pauperis omitted the sworn certification that he previously had been found

by a Delaware court to have engaged in factual or legally frivolous litigation and

had been enjoined from future filings. Although his in forma pauperis motion was

granted on June 30, 2016, we now hold that that order was improvidently issued.

Thus, that order is RESCINDED and Sanders’ in forma pauperis status is hereby

REVOKED. The prior injunction remains in effect.

         NOW, THEREFORE, IT IS ORDERED that this Court’s June 30, 2016

order granting Sanders’ in forma pauperis status is hereby RESCINDED. The

judgment of the Superior Court is AFFIRMED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




1
    See Sanders v. State, 2015 WL 3766447, at *2 (Del. June 12, 2015).


                                                 2